Citation Nr: 0406802	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-01 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran has a diagnosis of PTSD, and the record includes 
credible supporting evidence to corroborate the veteran's 
report of in-service stressors upon which the diagnosis of 
PTSD is based.


CONCLUSION OF LAW

The grant of service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any complaints, 
findings, or treatment of a psychiatric illness.  An entry 
dated in December 1976 indicates that the veteran was re-
examined for mess cooking aboard ship.  The veteran's DD 214 
indicates that the veteran was a store keeper (SK3).  At his 
November 1980 separation examination, there was no indication 
of any psychiatric abnormalities.  

VA outpatient psychology notes dated April 1999 to May 2000 
show that in April 1999 the veteran was employed at the post 
office taking courses towards a degree in counseling 
psychology.  The veteran reported experiencing distress and 
frustration in his marriage and wished to talk out some 
disturbing experiences that he had in the military involving 
2 helicopter crashes.  The veteran indicated that he felt 
down and often worried about his children.  The veteran 
reported that he was never in combat; however, he did report 
that he would like to discuss a number of personal and 
marital problems in therapy.  In July 1999, the veteran 
reported two accidents while on a supply ship in which life 
was lost and he was a helpless witness to the events.  He 
indicated that on one occasion he was a member of a 
"lifeguard team" which was suppose to rescue fliers that 
were involved in a helicopter crash off the fantail of the 
supply ship, but his rescue team was never deployed.  The 
veteran indicated that the people that perished were close 
friends of his who were part of the basketball team on the 
ship.  It was also noted that the veteran was experiencing a 
lot of stress from his home life although his family seemed 
to be doing fairly well on the material side.  In August 
1999, the veteran reported that he was still experiencing 
some draining thoughts of events that he witnessed while in 
the military.  He was struggling with the fact that he could 
not save the lives of his friends as they perished in front 
of him.

In May 2000, the veteran reported that while on the USS San 
Diego he was assigned to a helicopter unit and witnessed 
several fatal accidents and had to help remove dead bodies.  
He indicated that he got to like one of the helicopter 
pilots, a first lieutenant and had just had a visit with his 
wife and a number of other officers.  The next day, despite 
heavy winds, he was ordered to fly his helicopter and it 
crashed and the lieutenant was killed and the veteran 
indicated that he witnessed the crash.

At his November 2000 VA examination, the veteran reported 
that his father had a negative view of his scholastic 
capability and his teachers indicated that the veteran did 
not apply himself.  He remembered his father telling him not 
to embarrass him in school.  He indicated that in college he 
got a B average and had a positive outlook.  He stated he was 
a big man on campus and graduated in 1972.  He indicated that 
he could not find a job and experienced prejudice in a number 
of situations.  He eventually took a job in construction 
labor as a "go-for" and then when an accounting position 
opened up (that he had been promised) it was not given to 
him.  The veteran indicated that he complained to the EEO 
office and then was fired.  For a while he lived with his 
sister and brother, and between the two of them they were 
also critical of him.  He indicated that he worked various 
odd jobs and decided to go into the Navy, see the world and 
get away from his family.  The veteran reported that he was 
troubled by his brother-in-law physically attacking his 
sister.  In the Navy, he indicated, that he tried to get into 
Officer's Candidate School and got all the paperwork 
completed, but claimed that it fell through because his 
"chit" was lost.  He became a deck hand and boatswain's 
mate for one year and as such he worked in a helicopter 
rescue team.  He was also a wardroom attendant for some of 
the pilots and developed a good relationship with a Lt. 
[redacted].  The veteran reported that Lt. [redacted] was a friendly 
person and did not require the veteran to clean his room or 
other subservient behaviors.  The veteran indicated that one 
night in practice duty, Lt. [redacted] was ordered to take off in 
high winds and his helicopter crashed.  The veteran indicated 
that it took approximately 10 to 15 minutes to rescue the 
people from the helicopter and Lt. [redacted] was dead.  The 
veteran claimed to have repeated memories of these events and 
his lost relationship with Lt.[redacted].  

The examiner noted that the veteran had obsessional and 
controlling traits, and was a critical person himself.  He 
used the mental mechanism of splitting and had prominent 
paranoid thinking.  The examiner indicated that there was a 
long-standing anxiety or mistrust of authority and this was 
preceded by his father's own difficulties with authority.  It 
appeared he built somewhat of a relationship with Lt. [redacted], 
although it did not seem like an extraordinarily close 
relationship, but just a friendly one; however, to him, this 
might have been quite a different experience.  When Lt. [redacted] 
was killed, the veteran narcissistically blamed himself for 
not being able to rescue the Lt., although there was probably 
little that he could have done to make a difference.  The 
examiner indicated that it seemed a bit of a stretch to think 
that the death of this other aviator could have had this 
profound of an effect.  The examiner believed that it was 
symbolic in that the veteran experienced a lot of unfairness 
in his view of life and he thought that it was unfair that 
Lt. [redacted] was ordered to go fly in high winds.  The Axis I 
diagnosis indicated that the veteran had some symptoms of 
PTSD, but failed to have the full criteria.

In an addendum to this examination dated January 2001, the 
examiner noted that he received the claims file, which showed 
documentation of the events the veteran claimed upset him.  
The occurrence of the events was not in doubt, what was 
troublesome was that the veteran who was thoughtful, 
thorough, and persistent, did not make any claim for PTSD 
effects until very recently when his claims for foot, knee 
and back pain may not have gotten him his desired increase in 
person.  He was so thorough that he even filed a claim for 
smoking addiction against the Navy/VA, but not PTSD until 
very recently.  The examiner indicated that reviewing the 
claims file did not change his previous opinion.

In a VA psychiatric report dated October 2000, the veteran 
reported being assigned to the USS San Diego, a supply ship, 
as a boatswain's mate with the main duty of upkeep of the 
ship.  He indicated that due to his hard work he was selected 
to work in the Officers' Mess.  He also indicated that he 
received training as a member of a rescue team (life-saving, 
cardio-pulmonary resuscitation).  He indicated that while 
working in the Officers' Mess, a friendly relationship 
developed over a period of time between the veteran and one 
of the helicopter pilots, who did not treat him as if he were 
a servant.  He indicated that he grew to like the pilot and 
felt the officer respected him as a person.  He reported that 
of course, Naval protocol, as in all branches of the 
military, prohibited real closeness.  The veteran indicated 
that he was introduced to the pilot's wife when the ship 
docked in Palma, Spain, and the officers' wives and girl 
friends traveled to the port to meet them.  The veteran 
indicated that after the wives had disembarked, the 
Commanding Officer ordered the helicopters to conduct a 
training mission and although, according to the veteran, the 
Commanding Officer had been told that the weather conditions 
made it unsafe, he was adamant and the helicopters and crew 
made ready.  Due to the high winds, the veteran reported the 
pilot's helicopter missed the deck and fell into the sea.  
When the rescue team, of which the veteran reported being a 
member, reached the sinking helicopter, he saw that the men 
aboard the helicopter were struggling to get free, but the 
pilot was sitting somewhat slumped over, his head rolling 
from side to side in the water.  He reported the crewmembers 
were rescued and were placed in the lifeboat.  The veteran 
indicated that the pilot was dead but he tried mouth-to-mouth 
resuscitation anyway.  One other crewmember, the veteran 
indicated, who had been on the basketball team which the 
veteran belonged was injured.  The veteran reported that the 
veteran and several others had the task of placing the corpse 
in the galley's deep freeze.  At the risk of being punished 
for leaving his area and entering an unauthorized area, the 
veteran indicated, that he sneaked to the deck to pay his 
respects to the pilot, whose body was in a casket that was to 
be lifted off the ship by helicopter.

Sometime after this event, the veteran indicated that he 
witnessed another helicopter crash into the sea, which killed 
crewmembers, among them another basketball team member.  This 
incident increased his symptoms.  The veteran indicated that 
he was transferred to another ship, the USS Texas, which was 
part of the fleet patrolling the Persian Gulf during the Iran 
hostage crisis.  He indicated that he was a member of 20 or 
so sailors who each day had to put on fireproof suits and gas 
masks, which they wore from morning until night.  Each time 
when the order was given to put on this equipment, he 
indicated they were told that it was not a training or 
practice exercise but they were in a combat zone.  The 
veteran indicated that he was frightened.  He indicated that 
when the two helicopters that were sent to rescue the 
hostages crashed, he again had an intensification of his 
symptoms.  The veteran noted that several other stressful 
events intensified his symptoms including first seeing a man 
fall overboard.  He indicated that the ship initially threw a 
life raft to him then later a helicopter picked him up.  The 
impression indicated PTSD with depressive features, chronic, 
severe.  The examiner noted that the veteran has had a 
miserable interpersonal and social life and great 
intrapsychic suffering since his traumatic experiences.  

A letter from the VA dated in December 2001 and signed by 
D.B.P., M.D., indicated that the veteran had been regularly 
attending and participating member of the non-combat PTSD 
therapy group, which met weekly at the Medical Center.

In a statement dated December 2001, the veteran indicated 
that when he reported to the USS San Diego as a Seaman 
Apprentice he was expected to report to the deck department 
and work with the boatswain's mate until they rated.  He 
indicated that his 1st Class Petty Officer sent him to the 
Officers' Ward where he met and became associated with Lt. 
[redacted].  In February 1977, the veteran reported that Lt. [redacted] 
and four other men were involved in a helicopter crash in 
which he was a part of the rescue crew that attended to the 
men that were in the crash.  He stated that upon turning the 
ship around, they located four men that were afloat in the 
water and one man was missing at sea.  After pulling the 
remaining four men aboard, the veteran stated that he 
realized that Lt. [redacted] was dead.  He indicated that dealing 
with the death of Lt. [redacted] was compounded by the fact that 
the other man that was missing at sea was a man that he had 
once played basketball with.  He indicated that he felt so 
guilty and lost because he felt that they should have stayed 
out there until they found the man's lost body.  The veteran 
also indicated that he was aboard the USS Texas when he saw 
two helicopters leave the flight deck of the USS Nimitz in 
June 1979 to aid in the rescue of hostages in Iran and later 
received word that nine people died when the two helicopters 
collided into each other.  

A lay statement from the veteran's wife received January 2002 
indicated that he husband had changed a great deal since he 
was in the Navy.  She indicated that he stopped going to 
"go-go" bars a few years ago but believed he still went and 
to this very day he was still obsessed with the adult videos.  
She stated that he continued to sneak tapes into the house 
and view them when she left home and watched them when he 
thought she was asleep, and when she would wake up and see 
him, he swore she was dreaming.  She indicated that the 
veteran was in a constant state of denial.  She stated that 
he was controlling, demeaning, and verbally abusive.  She 
indicated that he the veteran found out that his father 
fathered other children and the news had affected him.

A one page June 2002 VA examination report (Board of Three 
Psychiatric examination) indicated that the veteran 
experienced an event while on active duty in the Navy which 
met criterion A for the diagnosis of PTSD.  

The ship's log from the USS San Diego for the period February 
1, 1977 to February 28, 1977 shows that on February 10th 
there was the loss of a HW 19, Ch-46D Sea Knight Helicopter, 
one officer and one enlisted crewmember during practice night 
flight operations.  Portions of this log, which show names of 
the helicopter crew, seem to have been excised and the log is 
not complete; however, it does indicate that the helicopter 
crashed about 2000 yards off the stern and sank in 878 
fathoms of water.  The log indicates that search for 
survivors were commenced.  A line was shot to survivors which 
parted and then the port motor whale boat was lowered to the 
water and two men were hoisted aboard by lines and a third 
man was recovered by boat crew.  A fourth man was hoisted 
aboard by lines.  A total of 4 men had been recovered and 
there was a continuation for the search for the fifth and 
final missing crewmember.  February 11th entry indicates that 
Lt. [redacted] died of exposure and drowning and was to be 
transferred to NAVHOSP Naples, Italy for preparation and 
shipment to CONUS.  It was also noted that the search for the 
missing man was terminated and he was presumed drowned.  The 
log does not indicate bad weather conditions.

At his July 2003 Central Office hearing, the veteran 
testified that he had wardroom duty on the USS San Diego and 
met Lt. [redacted] who treated him like a human being and he was 
killed in a helicopter crash.  The veteran indicated that he 
over heard a conversation in which the Commandant came aboard 
and ordered the lieutenant to fly.  The veteran stated that 
the lieutenant told the Captain that it was too windy to fly 
and the Captain told him that the Commandant wanted him to 
fly.  The veteran testified that when they came back from 
maneuvers they hit the end of the fantail and they fell down 
in the water.  The veteran indicated that he was part of the 
rescue team and went searching for the survivors and found 
five officers attached together and Lt. [redacted] was in the 
middle and when they got him aboard the lifeboat the 
discovered he was dead.  The veteran indicated that he stayed 
on the flight deck the day the lieutenant his body was flown 
off the ship and it was something he would never forget.  

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for PTSD in September 2000.  In 
April 2001, the RO sent the veteran a letter providing the 
notices required under the VCAA.  In the letter of April 
2001, the RO explained the information and evidence needed to 
substantiate his claim for service connection for PTSD, with 
specific references to what the evidence must show to 
establish entitlement to the disability claimed.  The veteran 
was also advised that he needed to provide the name of the 
person, agency, or company who had records that the veteran 
believed would help in deciding the claim; the address of 
this person, agency, or company; the approximate time frame 
covered by the records; and the condition for which he was 
treated, in the case of medical records.  The veteran was 
also informed that if there were any private records that 
would support his claim, he had to complete the authorization 
form, which was provided, and the VA would request those 
records.  The letter explained what portion of the evidence 
and information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records of other Federal 
agencies.  Finally, the veteran was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  The letter indicated that the VA would also assist the 
veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision.  The RO 
issued a rating decision in September 2001 and a statement of 
the case was issued in January 2002 as well as a supplemental 
statement of the case in November 2002.  Thus, the letter of 
April 2001, as well as several other documents sent to the 
veteran during the course of the development of the claim, 
provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).



Analysis

The evidentiary record in this case is complicated, and there 
are some contradictions concerning the reported stressors.  
However, there is no doubt that a helicopter was lost on 
February 10, 1977, 2000 yards off the stern of the USS San 
Diego.  In addition, although the medical records include 
reports from at least one physician who questions the 
diagnosis of PTSD, a report of June 2002, which is signed by 
three VA physicians, includes an unequivocal diagnosis of 
PTSD.  The contradictions in the record may be attributed to 
difficulty in remembering and relating events that occurred 
in difficult circumstances many years ago.  Accordingly, with 
resolution of doubt in favor of the veteran, all the 
requirements for the grant of service connection for PTSD 
have been met:  There is a diagnosis of PTSD, and the 
veteran's stressor, a helicopter crash at seas, is 
corroborated by a ship's log.  Therefore, the grant of 
service connection for PTSD is warranted. 

ORDER

Entitlement to service connection for PTSD is granted.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



